Determination of respondent State Liquor Authority, dated July 2, 2002, finding petitioner guilty of specified charges, including permitting excessive noise to emanate from, its establishment in violation of 9 NYCRR 53.1 (q), and imposing a $2,500 civil penalty, or, alternatively, a 15-day suspension plus a $1,000 bond claim, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Louise Gruner Gans, J.], entered November 19, 2002) dismissed, without costs.
Substantial evidence, including the testimony of at least two witnesses, established that petitioner permitted a continuing pattern of excessive noise to occur in the subject premises in violation of Alcoholic Beverage Control Law § 118 (3) and 9 NYCRR 53.1 (q). Substantial evidence, including unchallenged testimony that petitioner had paid $50 fines for each of two signage violations, established that petitioner had violated 9 NYCRR 48.3 by failing to comply with local township signage regulations. No basis exists to disturb respondent’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). The penalty imposed does not shock our sense of fairness. We have considered petitioner’s other arguments and find them unavailing. Concur—Buckley, EJ., Nardelli, Sullivan and Lerner, JJ.